Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 10/03/2019 is acknowledged.  Claims 1-29 and 31-39 are pending.  Claims 29 and 31-39 are withdrawn from consideration.  Claims 1-28 are under examination.


Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 11/04/2020 is acknowledged.  
Claims 29 and 31-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2020.  Claims 1-28 of group 1 were elected in the reply filed on 11/04/2020.   Applicant elects the following species: Claim 21: SEQ ID NO:1.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2020 and 01/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Drawings Objections
The drawings are objected to because Figures 1A and 1B are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Claim Objections 
Claims 21-26 are objected to for the following informalities:
Claims 21-26 are objected to as being dependent to a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


	
Claims 1-20 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of enhancing an immune response in a human subject, comprising: using MVA vector MVA-BN-Filo and Ad26.ZEBOV that encode specific peptides for a specific infection (e.g. for EBOV Mayinga GP, SUDV Gulu GP and MARV Angola GP), does not reasonably provide enablement for any peptide construct for the claimed method for any infection.
make and/or use the invention commensurate in scope with these claims. Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).
The breadth of the claims encompasses a method of enhancing an immune response in a human subject, the method comprising:
a.    administering to the human subject a first composition comprising an immunologically effective amount of a MVA vector comprising a first polynucleotide encoding a first antigenic protein or an immunogenic polypeptide thereof for priming the immune response;
b.    administering to the subject a second composition comprising an immunologically effective amount of a first adenovirus vector comprising a second polynucleotide encoding a second antigenic protein or an immunogenic polypeptide thereof for boosting the immune response; and
c.    administering to the subject a third composition comprising an immunologically effective amount of a second adenovirus vector comprising a third polynucleotide encoding a third antigenic protein or an immunogenic polypeptide thereof for further boosting the immune response, to thereby obtain an enhanced immune response in the human subject, wherein the first, second and third antigenic proteins share at least one antigenic determinant.
Nature of the invention.  The invention relates to a method of enhancing an immune response in a human subject, with the use of specific peptide constructs.
State of the prior art.  Citing Fosgerau et al. (Drug Discovery Today, 2015, 20(1):122-128), states “the development of multifunctional peptides could present a challenge in the sense that the prediction of the in vivo outcome for the drug candidates is more complex with dual target pharmacology versus single target pharmacology. One challenging aspect of the translation from in vitro to in vivo effects is the potential biased signaling that might arise from novel ligands aimed at two or more receptors [30]. In addition, the translation of results from animal models to human situations might be associated with greater risk for multifunctional peptides compared with single receptor peptides, because the uncertainty from two or more targets is multiplied.  In the antibody field, similar challenges have been observed in the development of bispecific antibodies for the treatment of cancer. For these reasons, it is relevant to 
Working examples.  The Applicant provides working examples using specific artificial peptides (Examples 2-3; it is noted that there is no Example 1) to “enhance” an immune response against an infection (see pages 49-56]), but does not show support for any peptide construct for the claimed method for any infection.
Guidance in the specification.  The claimed invention is directed to a method for enhancing an immune response in a human subject comprising administering MVA vector encoding antigenic proteins in a prime-boost method, whereby the immunogenic polypeptides share at least one antigenic determinant (see Abstract and pages 7-8).  in example 2, a randomized, placebo-controlled, observer-blind study is performed to evaluate the safety, tolerability and immunogenicity of a heterologous regimen, which contains: (1) a single dose of MVA-BN-Filo (1x108 TCID50) or placebo (0.9% saline) as prime on Day 1: (2) a single dose of Ad26.Filo (9x1010 vp) or placebo as the initial boost on Day 15 (i.e., 2 weeks after Day 1); and (3) a single dose of Ad26.Filo (9x1010 vp) or placebo as the second boost on Day 92 (13 weeks after Day 1). The Ad26.Filo is a composition that comprises three monovalent replication-incompetent adenoviral vector serotype 26 (Ad26) vectors each encoding either an EBOV Mayinga GP (SEQ ID NO: 1); a SUDV Gulu GP (SEQ ID NO:2); or a MARV Angola GP (SEQ ID NO:3).  Immunogenicity has been assessed at baseline (Day 1) and Days 15, 36, 92, 99 and 113 post-prime immunization (against either EBOV GP, MARV GP or SUDV GP).  Example 3 concerns a randomized, placebo-controlled, observer-blind study is performed in Groups 1-3 to evaluate the safety, tolerability and immunogenicity of a heterologous regimen, which contains: (1) a single dose of MVA-BN-Filo (1x10 TCID50) or placebo (0.9% saline) as prime on Day 1; (2) a single dose of Ad26.ZEBOV (5x1010 vp) or placebo as the first boost at different time point of Day 15, 29 or 57 (i.e., 2, 4, or 8 weeks after prime): and (3) a single dose of Ad26.ZEBOV (5x1010 vp) as the second boost on Day 360 (i.e., 1 year post-prime). The Ad26. ZEBOV encodes the EBOV Mayinga GP (SEQ ID NO: 1).
Predictability or unpredictability of the art.  The art broadly teaches the unpredictability of peptide therapeutics (see, for example Fosgerau et al. (Drug Discovery Today, 2015, 20(1):122-128).  Fosgerau 
Accordingly, when all the aforementioned factors are considered in toto, it would require undue experimentation to practice the claimed method and having the claimed functions (i.e. delivering any peptide for any infection) in the invention.  Thus, while the claims are enabled for specific peptides for a specific infection (e.g. SEQ ID NOs: 1-5 for EBOV Mayinga GP, SUDV Gulu GP and MARV Angola GP) in the specification, because the claims are broadly drawn to any peptide construct in any infection, they are rejected as exceeding the scope for which an enabling disclosure has been provided.




Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to the method according to claim 1, wherein the first, second or third antigenic protein is derived from a pathogen or a tumor.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
The grounds for the written description rejection are as follows: (1) The claims recite an “protein is derived from" with no guidance in the specification as to how the amino acid sequence can vary as it is a “derived” sequence that can read on any amino acid sequence of any antigenic protein.  For example, the claim can read on an amino acid sequence having 1% sequence identity as long as it is derived from any pathogen or tumor.  The protein can have any type of mutation (e.g., deletion, insertion, substitution), 
There is some general teaching in the art that some amino acid variations are tolerated without losing a protein’s tertiary structure, but conservation of structure is not necessarily a surrogate for conservation of function.  It does not appear applicants were in possession of all of the claimed sequences at the time of filing.  Given that there is no identification of any particular portion of the structure that must be conserved, the specification does not provide adequate written description of the claimed genus.  The amino acid sequence can have potentially 1% sequence identity to an antigenic protein, thus, the sequence can have an exponential number of amino acid sequences that read on the claims.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).  Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.
Furthermore,  In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.   The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-20 and 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Volkmann et al. “Volkmann” (WO2016/036971).
Regarding claims 1, 13-20 and 27-28, Volkmann discloses a prime boost regimen with priming with MVA.BN-Filo and boosting with Ad26.ZEBOV as in example 3 (see examples).  Volkmann underlines the empirical nature of the vaccine regimen experiments, as it first cites reports on MVA/AdV regimens on a =-4 week schedule that were not more effective than the corresponding AdV/MVA prime boost regimen (Volkmann, page 7, par. 3 - page 8, par. 1).  Furthermore, the immune responses observed for one specific prime-boost regimen in NHP were not predictive for the immune responses observed following the same prime-boost regimen in humans (Volkmann, page 54, last par.).  This means 
Volkmann does not explicitly teach a third boost with the adenovirus.  Volkmann shows a surprising protection for the constructs and regimens used, when compared to the adenoviral priming, followed by MVA boosting. It is not inventive and considered routine and obvious to one of ordinary skill in the art to expect that a better response will be obtained if a further boost is performed.  In the absence of any unexpected effects of the method recited in these claims the selection defined therein only can be seen as a routine selection which does not involve an inventive step in view of Volkmann.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 2-12, with respect to claims 2-12 as it pertains to the results of the administration, according to MPEP 2111.04, a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.' " Id. (quoting Minton v. Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  In this case, the administration of the vectors encoding the immunogenic polypeptides by the method steps, the Applicant is claiming features that are only determined [after the method is performed]  “after the vaccine/immunogenic composition of the method is administered” and the assay results are analyzed.  
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648